Exhibit 10.56

April 15, 2013

Mr. James Christl

Dear James:

I am very pleased to extend an offer of employment with Kid Brands, Inc. (the
“Company” – NYSE: KID). You will be joining us in an important senior position,
working closely with me to affect the business at many levels.

The key elements of our offer are as follows:

 

Position:    Senior Vice President/Chief Financial Officer Reports to:    COO of
Kid Brands Reports From:    Finance, Accounting Start Date:    April 22, 2013
Base Salary:    $325,000 per year IC Bonus:    40% target (0-80% range); based
on attainment of EBITDA corporate target or other factors determined by
Compensation Committee of the Board; to be eligible for bonus, you must be
actively employed in good standing at the time of payment (typically March for
prior fiscal year). Bonus Guarantee:    For 2013 only, the bonus referenced in
IC Bonus above will be guaranteed at a minimum bonus of $35,000 (paid March
2014). Equity Awards:    Subject to applicable law, as soon as practical and no
later than 60 days from start date, you will be awarded 200,000 stock
appreciation rights (SARS) at fair market value on the date of grant, with a
five-year vest and a ten-year life. You will also be considered for future
grants of equity at a level commensurate with your position, in the sole
discretion of the Compensation Committee



--------------------------------------------------------------------------------

James Christl

April 15, 2013

Page 2

 

Vacation:    Three weeks paid vacation annually in accordance with Company
policies; pro-rated for the remainder of 2013. You will also be entitled to the
paid holidays and other paid leave set forth in the Company policies. Severance:
   In the event that your employment with the Company is terminated by the
Company without cause, you shall be entitled to receive severance for a period
of six months, less any applicable withholdings, at your then base salary rate.
Such severance shall be paid out over the severance period in accordance with
the Company’s normal pay schedule (not in a lump sum) commencing on or about the
next payroll period following the termination date and receipt from you of an
executed general release in the Company’s form. “Cause” shall have the same
meaning as set forth in the Company’s 2008 Equity Incentive Plan. The severance
shall cease if you secure gainful employment during the severance period. Other
Benefits:    You will be eligible to participate in the Company’s 401(k), life
insurance, hospitalization, major medical and other employee benefit plans and
their successor and/or replacement plans (to the extent that they continue to be
offered to eligible associates) as well as any Executive Benefits as and if they
become available. Change of Control:    In the event of a Change of Control, if
any unexercised options are not assumed or converted into comparable awards with
the stock of the acquiring or successor company (or parent), then, immediately
prior to such Change of Control, any unexercised options will be converted into
the right to receive cash, or at your election, consideration in a form that is
pari passu with the form of consideration payable to the Company’s shareholders
in exchange for their shares, in an amount equal to the product of: (1) the per
share market value of the Company’s stock less the per share exercise price of
the options, multiplied by (ii) the number of shares covered thereby. Any option
not assumed or converted may be cancelled at the time of the Change of Control
for no consideration if the exercise price is less than the fair market value of
a share.    If the options are assumed or converted as aforesaid in a Change of
Control, and your employment is terminated by the Company without cause or by
you for Good Reason within nine months following a Change of Control, your
assumed or converted stock options shall immediately vest and be exercisable for
the remainder of their term.

 

2



--------------------------------------------------------------------------------

James Christl

April 15, 2013

Page 3

 

   “Change of Control” shall mean the acquisition of all the Company’s shares or
assets by an unrelated party or a merger or consolidation of the Company with
any other entity other than a merger or consolidation resulting in the voting
securities of the Company outstanding immediately prior thereto representing
more than 60% of the voting securities of the surviving entity immediately
thereafter.    “Good Reason” shall mean a material reduction in your authorities
or responsibilities. Term:    Employment is “at will”

James, I wish to welcome you to Kid Brands and look forward to working together
to build this business. You should know that Raphael shares my excitement and
confidence in you.

 

Very truly yours,

/s/ KERRY CARR

Kerry Carr

Chief Operating Officer

Kid Brands, Inc.

I have read and accept this employment offer:

 

/s/ JAMES CHRISTL

James Christl

Date: 5/29/13

 

3



--------------------------------------------------------------------------------

August 1, 2013

Mr. James Christl

Dear James:

Reference is made to our letter dated April 15, 2013 pursuant to which Kid
Brands, Inc. extended an offer of employment to you as Senior Vice
President/Chief Financial Officer with a start date of April 22, 2013. This is
to acknowledge our mutual agreement that you commenced your role in that
position effective as of May 29, 2013, and continued in that role until your
resignation for personal reasons effective July 1, 2013. You also acknowledge
that you commenced employment with the Company as Vice President of Business
Strategy of the Company on April 22, 2013, until May 28, 2013, at the same
annualized base salary rate.

Please acknowledge that you agree to the foregoing by signing in the space
below.

 

Very truly yours, /s/ KERRY CARR

 

Kerry Carr EVP, Chief Operating Officer and CFO Kid Brands, Inc. I have read and
accept the above.

/s/ JAMES CHRISTL

James Christl

Date: August 2, 2013